Appeal from a judgment of the Court of Claims in favor of the claimant for the sum of $200. Claimant’s check accompanied the application of the Chauffeurs and Domestic Workers Club of Westchester County, Inc., for a liquor license. The application was denied. The fund advanced by claimant was a loan to the club. The State has the right to offset its claim *925for unemployment insurance due against the deposit. Judgment reversed on the law and claim dismissed, without costs. The court reverses findings of fact numbered 4, 5, 6, 9 and 10 in the claimant’s requests to find and disapproves the conclusions of law. Hill, P. J., Bliss, Heffernan, Schenek and Brewster, JJ., concur.